            Case 3:19-sw-00001-DJN Document 1 Filed 01/03/19 Page 1 of 8 PageID# 1
AO 106(Rev. 06/09) Application for a Search Warrant
                                                                                                           [r't           IL 1^
                                     United States District Court r
                                                                                                                     JAN - 3 2019
                                                                     for the

                                                         Eastern District of Virginia

             In the Matter ofthe Search of
                                                                       )
         (Briefly describe the property to be searched
          or identify the person by name and address)                            Case No. ^ I $1^/1
     LISPS Priority Mail Parcel bearing USPS Tracking
        Number(P)9505 5130 8537 8365 2220 54


                                            APPLICATION FOR A SEARCH WARRANT

        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjuiy that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
At 1801 Brook Road, Suite 200, Richmond, VA 23232, is a US Postal Service Priority Mail Parcel bearing USPS Tracking
 Number(P)9505 5130 8537 8365 2220 54
located in the              Eastern               District of              Virginia              ,there is now concealed (identify the
person or describe the property to be seized)'.
 Narcotics or other controlled substances, as well as contraband related to drug trafficking, e.g., packaging materials; U.S.
currency or other financial instruments; customer records; business ledgers, and notations; prescription records; financial
records; and other evidence of transactions in relation to the violations referenced in the affidavit
       The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more)'.
                sfevidence ofa crime;
                sTcontraband,fhiits ofcrime, or other items illegally possessed;
                afproperty designed for use, intended for use, or used in committing a crime;
                 □ a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:

             Code Section                                                         C^fense Description
        21 U.S.C. 841(a)(1)                        Possession with Intent to Distribute a Controlled Substance
        21 U.S.C. 843(b)                           Use of a Communication Facility in the Commission of a Federal Drug Felony

          The application is based on these facts:
        See the attached affidavit


           fif Continued on the attached sheet.
           □ Delayed notice of          days (give exact ending date if more than 30 days                                ) is requested
               under 18 U.S.C. § 3103a, the basis of which is set forth on the atti

Reviewed by AUSA/SAUSA:
                                                                                                 Applicant's signature

                                                                                      Adelheid L. Dalton, US Postal Inspector
                                                                                                Printed name and title


Sworn to before me and signed in my presence.


Date:              1/3/2019
                                                                                      David J. Novak
                                                                                      United States

City and state: Richmond, VA                                                   Honorable David J. Novak, U.S. Magistrate Judge
                                                                                                Printed name and title
      Case 3:19-sw-00001-DJN Document 1 Filed 01/03/19 Page 2 of 8 PageID# 2        3 • I^Sh/i

                        AFFIDAVIT IN SUPPORT OF APPLICATION
             FOR A SEARCH WARRANT FOR TWO U.S. MAIL PARCELS


I.      Subject Parcel

        This is an Affidavit submitted in support of an Application for a Search Warrant for one

subject U.S. Mail Parcel, hereinafter "the Subject Parcel." The Subject Parcel is currently located

in Richmond, Virginia, which is within the Eastern District of Virginia. The Subject Parcel is

specifically identified as follows:

 Subject      Priority MailExpress(E),        From:                      To:
 Parcel       Priority(P), First-Class(F),    Name and Address           Name and Address
              or Registered(R)
              Tracking ID Number
 1            (P)9505 5130 8537 8365          Tracy Hampshire            Betty Hinton
              2220 54                         15013 HalldaleAve          133 E Belt Blvd
                                              Gardena, CA 90247          Richmond, VA 23224



II.     Affiant


        I, Adelheid L. Dalton, being duly sworn, hereby depose and state:

        1.     I am an Inspector with the United States Postal Inspection Service (USPIS) and

have been so employed since September 2016. I completed a twelve-week federal law

enforcement basic training course in Potomac, Maryland, which included training in the

investigation of the prohibited mailing of narcotics, mail theft, aggravated identity theft, bank

fraud, wire fraud and mail fraud. I am currently assigned to the Mail Fraud and Prohibited Mailing

of Narcotics Team for the Washington Division, Richmond, Virginia Domicile. I am responsible

for investigating suspected violations of federal criminal statutes and am also responsible for

conducting complex investigations that includes reviewing and analyzing documents, witness

interviews, and the preparation, presentation, and service of criminal complaints, search warrants

and arrest warrants.



                                                1
    Case 3:19-sw-00001-DJN Document 1 Filed 01/03/19 Page 3 of 8 PageID# 3



       The facts and information contained in this affidavit are based on my personal knowledge

as well as that of the other agents involved in this investigation. All observations that were not

made personally by me were related to me by the persons who made the observations. Sources of

information used routinely in this process also include verifying zip codes through a public

database maintained by the U.S. Postal Service {USPS.com) and checking associations between

names and addresses in a law enforcement database named CLEAR. This affidavit contains only

that information necessary to establish probable cause in support of an application for a search of

the Subject Parcel. This affidavit is not intended to include each and every fact and matter

observed by or made known to agents ofthe government.

       Based upon my training and experience in the field of narcotic interdiction through the

mails, I know that there are suspicious characteristics common to many packages that contain

narcotics and controlled substances. These factors, detailed more fully below,are used as a pointer

system to identify packages requiring further investigation.

       A totality of characteristics creates reasonable suspicion prior to presenting a parcel to a

canine for examination. The Subject Parcel exhibited several ofthese factors and was also alerted

to by a trained canine. While there are many characteristics that experienced inspectors look for,

the most common factors or suspicious characteristics routinely observed in the course of

screening packages are as follows:

       1.      Prioritv Mail Express and Prioritv Mail. Contrasts observed between legitimate

business parcels and drug parcels with regard to the use ofPriority Mail Express and Priority Mail:

               a.     Priority Mail Express: As alternatives to First Class Mail, which does not

               provide a customer the ability to track the progress of a parcel through the system,

               the U.S.Postal Service offers Priority Mail Express and Priority Mail. Priority Mail
    Case 3:19-sw-00001-DJN Document 1 Filed 01/03/19 Page 4 of 8 PageID# 4



               Express is guaranteed(money back)to be delivered on a set date and time, usually

               overnight. (That deadline is determined at the time of mailing.) The customer

               receives a receipt with this guaranteed information and can opt for a signature

               requirement at the other end or not. Customers can track the parcel online by its

               distinct Priority Mail Express tracking number. The weight ofthe package and the

               distance traveled are the two main factors in setting the price. Priority Mail Express

               costs more than Priority Mail.

               b.     Priority Mail: Priority Mail has a delivery service standard of two to four

               business days, but is not guaranteed. Priority is a less expensive alternative to

               Priority Mail Express, but still provides the ability to track a parcel.

       Legitimate businesses using Priority Mail Express typically have a business or corporate

account visible on the mailing label, which covers the cost of the mailing, in contrast to the drug

distributor who will pay at the counter with cash or a credit card. Business Priority Mail Express

parcels typically weigh no more than eight ounces, and business Priority Mail parcels typically

weigh no more than two pounds. Drug packages typically exceed these weights. In my experience,

it is fairly easy to separate out smaller parcels, which constitute seventy to eighty percent of all

Priority Mail Express and Priority Mail parcels, from other parcels. Address labels on business

parcels are typically typed, and address labels on drug packages are typically hand written.

Typically, drug traffickers using Priority Mail Express will opt out ofthe signature requirement.

       2.      Invalid Sender/Return Address. When drugs are shipped through the mails, the

senders generally do not want them back. To distance themselves from parcels containing drugs,

the return addresses and the names of senders are often fictitious or false. A fictitious or false

address can be anything from an incorrect zip code to a non-existent house number or street. The
    Case 3:19-sw-00001-DJN Document 1 Filed 01/03/19 Page 5 of 8 PageID# 5



name ofthe sender is also typically invalid in one of several ways. I have seen packages sent by

persons with names ofcelebrities, cartoon characters, or fictional persona. More often a search of

the CLEAR database reflects that there is no association between the name of the sender and the

address provided.

       3.      Invalid Recinient/Address. It may appear counterintuitive and counterproductive

to put the wrong receiving address on a package, but often the named recipient is not associated

with the address. This provides plausible deniability to anyone receiving the package as to their

knowledge of its contents. Sometimes drug packages are addressed to vacant properties with the

expectation that the postal carrier will just leave it at the address. The intended recipient will then

retrieve it from that location and hope to remain anonymous.

       4.      State of Origin. If other criteria are present, I know from experience and training

that domestic packages sent from California, Oregon, Washington, Arizona, Texas, Nevada,

Florida and Colorado similar to the Subject Parcel at issue in this application for a search warrant

can indicate that a parcel contains controlled substances.

       5.      Additional Indicators. Other factors indicative ofdrug trafficking that are seen less

frequently, but nevertheless noteworthy include:

               a.      Smell: The odors ofcocaine, marijuana, and methamphetamine are distinct,

               and, through experience, postal inspectors are familiar with these odors. On

               occasion, a parcel will emit an odor that is easily recognized without the assistance

               of a canine. Other smells that suggest the contents are narcotics are from masking

               agents. Common masking agents used in an attempt to thwart law enforcement and

               canines typically include dryer sheets,coffee, mustard,and any other substance that

               releases a strong smell.
   Case 3:19-sw-00001-DJN Document 1 Filed 01/03/19 Page 6 of 8 PageID# 6



                 b.     Heavy Packaging: Heavily taped parcels are another factor that will suggest

                 a drug parcel. Your affiant has also observed excessive glue on package flaps.

       It is my experience that when these factors are observed, the alert of a trained canine on

the package will follow. As a result, these factors become a reliable way to profile the parcels

being shipped every day.

III.   Statement of Facts and Circumstances


       On January 3, 2019, the following factors or suspicious characteristics are present in the

Subject Parcel:

 SubjectParcel:             Weight ofParcel          FROM/Invalid          Other Suspicious
 Priority Mail                                       Name/Address          Characteristics
 Express/
 Priority/Registered/
 First-Class
 Source Area               Label                     TO/Invalid            Canine Alert
                                                     Names/Address
                                          Subject:^arcel
 Priority Mail             16 lbs. 0.2 ozs           Name not              Heavily taped
 18" X 14" X 14"                                     associated with
                                                     address


 Yes- California           Handwritten               Name not              Yes-"ARES"
                                                     associated with
                                                     address



       On January 3,2019, specifically. Subject Parcel was placed in the work area among other

boxes at the Southside Station Post Office located in Richmond, Virginia. At that time,

Richmond City Police Department Sergeant Stuart C. Hannah, canine handler, and his narcotics

detecting canine "ARES" were brought in to search the area. Sergeant Stuart C. Hannah is

employed by the Richmond City Police Department and has been a Police Officer since August

2005. Sergeant Stuart C. Hannah has been a canine handler since May 2018 and is specifically

trained to interpret the reactions ofcanine"ARES"in detecting the odor of a controlled

                                                 5
    Case 3:19-sw-00001-DJN Document 1 Filed 01/03/19 Page 7 of 8 PageID# 7



substance. Sergeant Stuart C. Hannah observed the canine "ARES" and then informed Postal

Inspectors that the dog alerted on the Subject Parcel, which were placed among other boxes.

IV.    Reliability of the Narcotic Detector Canine

       Sergeant Stuart C. Hannah advised this affiant that she and canine "ARES" were trained

by the Richmond Police Department Canine Unit. Officer Stuart C. Hannah and canine "ARES"

were certified as a team after a 12 week Canine/Handler course in February 2018 under the

certification guidelines set forth by the Virginia Police Work Dog Association. Canine "ARES"

certification was conducted by a Master Trainer from the Virginia Police Work Dog Association

in a "single blind" method(where the results are unknown to the handler). Single blind

certification ensures that the handler cannot cue the dog, as the handler does not know the

results. Canine"ARES"responds by sitting/laying after the alert has been given. This indicates

to Sergeant Stuart C. Hannah the odor of marijuana or its derivatives, cocaine, heroin, ecstasy,

and methamphetamine has been detected. Canine "ARES"receives a minimum ofthirty(30)

hours of monthly re-training each month. Sergeant Stuart C. Hannah and canine"ARES" were

certified in May 2018.

       Canine "ARES"is currently working as a trained drug dog.
     Case 3:19-sw-00001-DJN Document 1 Filed 01/03/19 Page 8 of 8 PageID# 8



V.     Conclusion


       I submit that based upon the above indicators exhibited by the Subject Parcel, my training

and experience, and the alerts oftrained canines on the package,that there is probable cause to

believe that the above-described Subject Parcel contains narcotics or controlled substances

and/or materials or proceeds relating to the distribution of controlled substances through the

United States Mail.




                                              Ad^eid L. Dalton
                                             United States Postal Inspector




Reviewed by: Peter Duffey
Assistant United States Attorney
Eastern District of Virginia
Richmond, Virginia




                                              Subscribed and sworn to before me
                                             on the 3^^^ day of January 2019.




                                                  David J. Novak
                                                  United States Magistrate Judge
